Citation Nr: 0714790	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
ventral hernia, status post surgical repair.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative residuals of a left (minor) 
shoulder dislocation. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active air service from November 1996 to July 
2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2002 by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A decision of the Board dated June 13, 2005, 
denied the claims on appeal.  That Board decision was vacated 
on a motion by the appellant which was granted on the basis 
that his representation that he had not received proper 
notice of the time and place of a hearing which he had 
requested was likely correct.  

On March 6, 2007, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge at the Board's 
offices in Washington, DC.  A transcript of that hearing is 
of record.  

The issue of entitlement to initial evaluation in excess of 
10 percent for post-operative residuals of a left (minor) 
shoulder dislocation is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

A ventral hernia of the appellant, status post surgical 
repair, is asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for a 
ventral hernia, status post surgical repair, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7339 (2006).   




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, the appeal stems from initial rating 
assignments.  In this regard, the Court recently held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, §5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); See Dunlap v. 
Nicholson, No 03-320 (U.S. Vet. App. March 22, 2007).  In 
this case, the veteran's hernia and left shoulder claims were 
granted, and a disability rating and effective date assigned, 
in a November 2002 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  Id.  Moreover, 
the Court has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  

Notwithstanding the above, the Court has recognized that VA's 
failure to inform a claimant of any information and evidence 
not of record that is necessary to substantiate a claim 
("first-element notice") precludes a claimant from 
participating effectively in the processing of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Indeed, the Court has recently stated that the substantive 
nature of that kind of notice error has the natural effect of 
producing prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Therefore, even in cases 
where the veteran is appealing an initial rating assignment, 
first-element notice must be satisfied if the appellant can 
demonstrate how the notification error affected the essential 
fairness of the adjudication.  At that point, VA would have 
the burden of demonstrating the absence of prejudice.  See 
Dunlap v. Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 
2007).  

In the present case, the veteran has not shown that any 
deficiency in first-element notice has affected the essential 
fairness of the adjudication.  Moreover, as already 
discussed, the other elements of notice are not for 
consideration as to the downstream issue claims.  Thus, VA is 
only required to provide presubstantiation notice.  See 
Dunlap.  Specifically, VA is required to advise the appellant 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  The Statement of the Case (SOC) 
must be complete enough to allow the appellant to present 
argument to the Board regarding any disagreement with the RO 
decision on any element of the claim. 38 U.S.C.A. 
§7105(d)(1); 38 C.F.R. § 19.29 (2006).  The VA also has a 
duty to notify the appellant of the evidence considered and 
the reasons and bases for any denied benefit.  38 U.S.C.A. 
§ 5104(b); 38 C.F.R. § 3.103(b).  

The claims folder contains a May 2003 statement of the case 
that informs the veteran of the schedular rating criteria for 
the disabilities at issue, hence explaining 
What must be established to obtain the maximum benefit 
allowed by the evidence and the law.  Therefore, the notice 
given to the veteran satisfies the requirements regarding 
VA's duty to notify. 38 U.S.C.A. § 5104(b), 7105(d)(1); 
38 C.F.R. §§ 3.103(b), 19.29; See Dingess; See also Dunlap.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination are associated with the record.  Furthermore, the 
record contains the veteran's own statements in support of 
his claim, to include testimony provided at a March 2006 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to a compensable rating 
for his status-post ventral hernia repair pursuant to 
Diagnostic Code 7339.  At the outset, the Board notes that an 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, pertaining to 
post-operative ventral hernias, a non-compensable evaluation 
is warranted for a post-operative ventral hernia with healed 
wounds, no disability, and a belt not indicated.  An 
evaluation of 20 percent requires a small post-operative 
ventral hernia, not well supported by a belt under ordinary 
conditions or a healed ventral hernia or post-operative 
wounds with weakening of the abdominal wall and indication 
for a supporting belt.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  In this case, there is no competent 
medical evidence of record showing that the appellant has or 
at any time during the appeal period has had a post-operative 
ventral hernia which is not well supported by a belt under 
ordinary conditions or post-operative wounds with weakening 
of the abdominal wall and indication for a supporting belt, 
and he and his representative have not contended that there 
is any such existing medical evidence.  

At the hearing in March 2007, the appellant and his 
representative stated that he has no medical problems related 
to his post-operative ventral hernia and that the surgical 
scar from his ventral hernia repair procedure is not tender 
or painful to any degree.  Essentially, the appellant and his 
representative stated that, with regard to any residual 
disability from a surgical repair of a ventral hernia, the 
appellant has none, but the appellant did not on the record 
of the hearing withdraw his pending claim on appeal for a 
compensable evaluation for that service-connected disability.  
See hearing transcript at pages 2, 12-13.  

It is not in dispute that the appellant's post-operative 
ventral hernia is manifested by healed wounds, no disability, 
and a belt not indicated, so he is not entitled to a 
compensable disability evaluation and the claim on appeal for 
that benefit must be denied.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2006).  

As the preponderance of the evidence is against the claim for 
a compensable initial evaluation for a ventral hernia, status 
post surgical repair, the benefit of the doubt doctrine does 
not apply on that issue decided herein.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005).  


ORDER

Entitlement to a compensable initial evaluation for a ventral 
hernia, status post surgical repair, is denied.

REMAND

Normal range of motion of a shoulder is flexion to 90 
degrees, abduction to 90 degrees, and internal and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2006).

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006) provides that 
limitation of motion of a minor arm at shoulder level 
warrants an evaluation of 20 percent and limitation of motion 
of a minor arm midway between the side and shoulder level 
warrants an evaluation of 30 percent.    

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Regulations provide that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  A diagnostic code based 
on limitation of motion of a joint does not subsume 38 C.F.R. 
§ 4.40 and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Based on testimony by the appellant at the March 2007 hearing 
that his service-connected left shoulder disability has 
increased in severity since a VA general medical examination 
for rating purposes was conducted in September 2002 and 
because the report of that VA examination did not address the 
rating factors presented by 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca, the Board has determined that, under the 
provisions of 38 C.F.R. § 3.159(c)(4), further medical 
evaluation of the appellant's left shoulder disorder is 
necessary to decide his claim on appeal for a higher 
disability rating, and this case will, therefore, be remanded 
for that purpose.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should arrange for an 
orthopedic examination of the appellant 
by a physician with appropriate training 
and expertise to be scheduled.  It is 
imperative that the VA examining 
physician review the pertinent medical 
records of the appellant and other 
documents in the claims file.  After the 
records review and a clinical examination 
of the appellant's left shoulder region, 
the VA examiner should report the 
objective findings on examination of the 
appellant's left shoulder region and 
comment on the presence or absence of the 
rating factors presented by 38 C.F.R. §§ 
4.40, 4.45, and the holding in DeLuca in 
this case.  The examiner should also 
consider any functional limitation caused 
when the veteran moves his arm backward 
or behind him.  If demonstrated, the 
examiner should, to the extent possible, 
state whether such limitation is 
comparable to a given percentage of 
limitation of flexion, aduction, or 
internal/external rotation.  (For 
example, if the veteran demonstrates 
difficulty moving his arm behind his 
back, is this limitation equivalent to 
having 10 degrees loss of flexion, or 30 
degrees, or some other number?)

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
    
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


